      9:19-cv-02782-SAL       Date Filed 01/31/20    Entry Number 13        Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                BEAUFORT DIVISION

Philadelphia Indemnity Insurance Company ,    )
                                              )
       Plaintiff,                             )
                                              )       NOTICE OF REQUEST FOR
vs.                                           )      PROTECTION FROM COURT
                                              )      APPEARANCES BY PHILLIP E.
Richard Alexander Murdaugh, Richard           )              REEVES
Alexander Murdaugh, Jr. and Renee S.          )
Beach, as Personal Representative of the      )         C.A. No.: 9:19-cv-02782-SAL
Estate of Mallory Beach,                      )
                                              )
       Defendants.                           .)


       YOU WILL PLEASE TAKE NOTICE that pursuant to Local Civil Rule 6.02, Phillip E.

Reeves, attorney for the plaintiff, Philadelphia Indemnity Insurance Company, respectfully

requests protection from Court appearances in the above-referenced matter from Friday, March

6, 2020 through Wednesday, March 25, 2020, for a previously scheduled family vacation out of

the country.

                                                  Respectfully submitted,

                                                  s/Phillip E. Reeves
                                                  Phillip E. Reeves (Fed. ID No. 3232)
                                                  Gallivan, White & Boyd, P.A.
                                                  Post Office Box 10589
                                                  Greenville, South Carolina 29603
                                                  (864) 271-9580
                                                  preeves@gwblawfirm.com

                                                  Attorney for Plaintiff, Philadelphia Indemnity
                                                  Insurance Company

Greenville, South Carolina

January 31, 2020
